UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2007. []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-50046 KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. (Name of Small Business Issuer in its Charter) NEVADA (State or other jurisdiction of incorporation or organization) 88-0433489 (I.R.S. Employer Identification No.) 5570A KENNEDY ROAD MISSISAUGA ONTARIO, CANADA L4Z2A9 (Address of principal executive offices, zip code) Issuer’s telephone number, including area code:(905) 568-5220 Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes [ ] No [ X ] The number of shares outstanding of the issuer's stock, $0.001 par value per share, as of June 12, 2007 was 55,933,319. Transitional Small Business Disclosure Format (check one): Yes [ ]No [X] PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) INDEX PAGE Interim Consolidated Balance Sheets 1 - 2 Interim Consolidated Statements of Income and Retained Earnings 3 Interim Consolidated Statements of Cash Flows 4 Notes to the Interim Consolidated Financial Statements 5 - 13 KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 1 INTERIM CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars) As at April 30, 2007 (unaudited) $ As at April 30, 2007 (unaudited) $ ASSETS CURRENT Cash 19,528 22,710 Accounts receivable 102,592 287,701 Inventories (Note 3) 591,997 303,117 Advances to shareholders (Note 4) 95,227 Prepaid expenses 275,539 340,210 TOTAL CURRENT ASSETS 1,084,884 953,738 DEPOSITS ON EQUIPMENT AND PATENTS 65,633 57,342 EQUIPMENT AND PATENTS (Note 5) 658,264 641,178 FUTURE INCOME TAXES (Note 6) 494,047 335,958 DEFERRED COSTS (Note 8(b)) 200,204 212,404 2,503,033 2,200,620 APPROVED ON BEHALF OF THE BOARD: ,Director ,Director The accompanying notes are an integral part of these consolidated financial statements. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 2 INTERIM CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars) As at April 30, 2007 (unaudited) $ As at April 30, 2007 (unaudited) $ LIABILITIES CURRENT Accounts payable and accrued liabilities 1,209,602 1,062,297 Current portion of capital lease obligation (Note 7) 45,941 55,804 TOTAL CURRENT LIABILITIES 1,255,543 1,118,101 ADVANCES FROM SHAREHOLDERS (Note 4) 87,053 CAPITAL LEASE OBLIGATION (Note 7) 207 1,255,543 1,205,361 SHAREHOLDERS’ EQUITY CAPITAL STOCK (Note 8) Preferred stock, $0.001 par value, 25,000,000 shares authorized and none issued and outstanding Common stock, $0.001 par value, 175,000,000 shares authorized and 54,933,319 shares issued and outstanding 54,933 42,066 ADDITIONAL PAID-IN CAPITAL (Note 8) 1,595,231 729,098 SHARES TO BE ISSUED (Note 8) 826,485 WARRANTS (Note 9) 436,000 ACCUMULATED COMPREHENSIVE INCOME (Note 8) 74,017 51,031 (DEFICIT) (Note 8) (912,691 ) (653,421 ) 1,247,490 995,259 2,503,033 2,200,620 The accompanying notes are an integral part of these consolidated financial statements. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 3 INTERIM CONSOLIDATED STATEMENTS OF INCOME AND DEFICIT FOR THE THREE MONTH PERIODS ENDED APRIL 30 (unaudited) (expressed in U.S. dollars) 2007 $ 2006 $ SALES 1,199,676 1,137,676 COST OF SALES Inventories, beginning of period 303,117 452,055 Purchases 1,187,960 941,572 1,491,077 1,393,627 Less:Inventories, end of period 591,997 483,313 899,080 910,314 GROSS MARGIN 300,596 227,362 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 692,042 562,899 (Loss) before income taxes (391,446 ) (335,537 ) Income taxes – future (Note 6) (132,176 ) (90,565 ) NET (LOSS) FOR THE PERIOD (259,270 ) (244,972 ) (DEFICIT) RETAINED EARNINGS, beginning of Period (Note 8) (653,421 ) 82,982 (DEFICIT), end of period (Note 8) (912,691 ) (161,990 ) (LOSS)PER SHARE Basic (0.01 ) (0.01 ) Diluted (0.01 ) (0.01 ) Weighted average number of common shares 41,890,991 35,634,074 The accompanying notes are an integral part of these consolidated financial statements. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 4 INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTH PERIODS ENDED APRIL 30 (unaudited) (expressed in U.S. dollars) 2007 $ 2006 $ CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) for the period (259,270 ) (244,972 ) Adjustments for: Amortization 28,348 21,333 Shares issued for services provided 6,500 52,172 Future income taxes (132,176 ) (90,565 ) (356,598 ) (262,032 ) Changes in non-cash working capital: Decrease (Increase) in accounts receivable 194,124 (94,656 ) (Increase) in inventories (259,486 ) (22,132 ) Decrease (Increase) in prepaid expenses 81,671 (19,912 ) Increase in accounts payable and accrued liabilities 79,861 88,324 96,170 (48,376 ) Cash flows from operating activities (260,428 ) (310,408 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of capital stock 500,000 Increase in bank indebtedness 141,672 (Decrease) in capital lease obligation (12,893 ) (12,850 ) (Decrease) increase in advances from shareholders (net) (179,816 ) 36,521 Cash flows from financing activities 307,291 165,343 CASH FLOWS FROM INVESTING ACTIVITIES Decrease in advances to shareholders 46,086 Purchase of equipment and patents (7,679 ) (14,713 ) Deposits on equipment and patents (4,637 ) (2,691 ) Cash flows from investing activities (12,316 ) 28,682 EFFECT OF CUMULATIVE CURRENCY TRANSLATION ADJUSTMENTS (37,729 ) (10,344 ) (Decrease) in cash (3,182 ) (126,727 ) Cash, beginning of period 22,710 126,727 Cash, end of period 19,528 SUPPLEMENTAL INFORMATION: Interest paid 2,394 5,928 Income taxes paid The accompanying notes are an integral part of these consolidated financial statements. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 5 NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 1.DESCRIPTION OF THE BUSINESS KMA Global Solutions International, Inc. (“KMA International” or the “Company”) is engaged in the supply of Electronic Article Surveillance (“EAS”) solutions, focusing on providing customized solutions in the apparel, multi media, sporting goods, food and pharmaceutical industries. 2.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the requirements of item 310 (b) of Regulation S-B. Accordingly, certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The consolidated financial statements reflect all adjustments (consisting only of normal recurring adjustments), which, in the opinion of management, are necessary for a fair presentation of the results for the periods presented. There have been no significant changes of accounting policy since January 31, 2007. The results from operations for the period are not indicative of the results expected for the full fiscal year or any future period. 3.INVENTORIES April 30, 2007 January 31, 2007 $ $ Finished goods 126,828 117,702 Raw materials 465,169 185,415 591,997 303,117 4.ADVANCES TO (FROM) SHAREHOLDERS Advances to (from) shareholders are non-interest bearing, are unsecured and have no fixed terms of repayment. Continued KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 6 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 5.EQUIPMENT AND PATENTS Cost Accumulated Amortization April 30, 2007 Net $ $ $ Equipment 954,212 510,887 443,325 Equipment under capital lease 171,332 35,694 135,638 Patents 86,057 21,503 64,554 Computer equipment 38,571 27,098 11,473 Office furniture 5,528 2,254 3,274 1,255,700 597,436 658,264 Cost Accumulated Amortization January 31, 2007 Net $ $ $ Equipment 892,915 460,364 432,551 Equipment under capital lease 161,594 29,626 131,968 Patents 81,166 19,049 62,117 Computer equipment 36,379 24,549 11,830 Office furniture 4,720 2,008 2,712 1,176,774 535,596 641,178 6.INCOME TAXES The reconciliation of the income tax provision calculated using the combined Canadian federal and provincial statutory income tax rate with the income tax provision in the consolidated financial statements is as follows: April 30, 2007 April 30, 2006 $ $ Income tax provision at combined Canadian federal and provincial statutory rate of 36.12% (2006-36.12%) (141,390 ) (121,197 ) Increase due to: Change in effective tax rate 24,655 Other 9,214 5,977 (132,176 ) (90,565 ) Continued KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 7 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 6.INCOME TAXES (Continued) Significant components of the Company’s future income tax assets and liabilities are as follows: April 30, 2007 January 31, 2007 $ $ Future income tax assets: Losses carried forward 570,624 411,800 Future income tax liabilities: Equipment and patents (76,577 ) (75,842 ) Future tax asset 494,047 335,958 7.OBLIGATIONS UNDER CAPITAL LEASE The Company has entered into a leasing agreement for equipment dated March 15, 2005.The lease bears an effective rate of interest of 13.8% per annum, requires monthly payments of $5,589, and is secured by the equipment.The remaining amount of $45,941 is due within one year. Continued KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 8 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 8.SHAREHOLDERS’ EQUITY Continuity of Shareholders’ Equity – KMA Global Solutions Inc. (“KMA Canada”)prior to reverse merger Common Shares Par Value Additional Paid-in Capital Comp. Income Accumulated Earnings $ January 31, 2006 32,136,800 461,901 43,547 82,982 Issuance of shares for consulting services 408,000 52,173 Issuance of shares for finder’s fee 1,700,000 217,391 March 15, 2006 34,244,800 731,465 43,547 82,982 Continuity of Shareholders’ Equity - KMA Global Solutions International, Inc. Common Shares Par Value Additional Paid-in Capital Comp. Income Accumulated Earnings $ January 31, 2006 4,920,250 4,920 166,421 (171,341 ) Retired to treasury (4,225,427 ) (4,225 ) 4,225 17:1 share split 11,117,168 11,117 (11,117 ) Issuance of shares in reverse merger 34,244,800 34,245 525,878 43,547 82,982 Accumulated deficit acquired in reverse merger 171,341 Retirement of shares (5,344,800 ) (5,345 ) 5,345 Issuance of replace- ment shares 1,179,000 1,179 (1,179 ) Currency translation adjustment 4,601 Issuance of shares for investor relations services 25,000 35 11,025 Issuance of shares for consulting services 150,000 150 28,500 Net loss January 31, 2007 (736,403 ) January 31, 2007 42,065,991 42,066 729,098 48,148 (653,421 ) KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 9 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 8.SHAREHOLDERS’ EQUITY (Continued) Continuity of Shareholders’ Equity - KMA Global Solutions International, Inc. Common Shares Par Value Additional Paid-in Capital Comp. Income Accumulated Earnings $ Issuance of shares for financing, net 10,000,000 10,000 965,000 2,883 Warrant valuation allocation (346,000 ) Issuance of shares for agent fees 1,000,000 1,000 Issuance of agent warrants on financing (90,000 ) Issuance of shares for consulting services 1,867,328 1,867 337,133 22,986 Net loss April 30, 2007 (259,270 ) April 30, 2007 54,933,319 54,933 1,595,231 74,017 (912,691 ) During the period ended April 30, 2007, the following transactions occurred: (a) On February 15, 2006, KMA Canada issued 120,000 common shares (408,000 post split reorganization common shares) with a deemed value of Cdn $0.50 per share in exchange for services rendered by a group of consultants of KMA Canada. (b) On February 28, 2006, KMA Canada issued 500,000 common shares (1,700,000 post split reorganization common shares) with a deemed value of Cdn $0.50 per share as an advance on finders fees in relation to a planned equity financing.The advance has been reflected as a deferred cost until such time as the planned equity financing is completed.During the period ended April 30, 2007, $25,000 was recognized as a cost of issue. (c) On March 1, 2006, pursuant to a resolution of the Board of Directors, the issued and outstanding common shares of KMA Canada were subject to a reverse stock split at a ratio of five (5) shares to one (1), reducing the number of shares outstanding from 10,072,000 to 2,014,400 (34,244,800 post split reorganization common shares). KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 10 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 8.SHAREHOLDERS’ EQUITY (Continued) (d) KMA Canada and KMA International, a corporation organized under the laws of the State of Nevada entered into an acquisition agreement dated March 15, 2006.Pursuant to the terms of the agreement and upon the completion of satisfactory due diligence and receipt of applicable regulatory and shareholder approvals, KMA International acquired 100% of the outstanding shares of the capital stock of KMA Canada in exchange for 34,244,800 post split reorganization common shares.(34,244,800 post split reorganization shares being the aggregate of 28,900,000 owned by KMA LLC and 5,344,800 owned by KMA Canada shareholders.)Pursuant to an agreement between the KMA Canada shareholders and KMA International, the shares in KMA International owned by the KMA Canada shareholders were retired to treasury and cancelled and the KMA Canada shareholders received 1,179,000 post split reorganization shares. KMA International is the surviving corporation as a result of a merger transaction with Espo’s, Ltd., a corporation formed under the laws of the State of New York.The merger occurred March 15, 2006.At the time of the merger transaction, Espo’s, Ltd. was a non-SEC reporting corporation.As a result of the merger and acquisition transactions the former shareholders of Espo’s, Ltd. hold 11,811,991 or 28.2% of the post split reorganization common shares of KMA International.Pursuant to the merger agreement, the remaining 71,832,259 post split reorganization shares (4,225,427 pre split reorganization shares), held byindividuals that were former shareholders of Espo’s, were retired to treasury effective March 15, 2006 and cancelled on May 19, 2006. The terms of the merger transaction and the acquisition agreement provided that the mind and management of KMA International would be replaced by the officers and directors of KMA Canada and having had no significant business activity for a number of years, upon the effective time of the acquisition, KMA International adopted the business plan of KMA Canada.The transaction was therefore accounted for as a reverse acquisition with KMA Canada as the acquiring party and KMA International as the acquired party, in substance, a reorganization of KMA Canada.Generally accepted accounting principles in the United States of America require, among other considerations, that a company whose stockholders retain a majority interest in a business combination be treated as the acquirer for accounting purposes.Accordingly, the results of operations for the periods prior to the combination are those of KMA Canada KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 11 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 8.SHAREHOLDERS’ EQUITY (Continued) (e) On June 16, 2006, KMA International issued 25,000 common shares with adeemed value of Cdn $0.50 per share in exchange for investor relation services provided by a consulting company for KMA International. (f) On October 20, 2006, KMA International issued 150,000 common shares with adeemed value of USD $0.19 per share in exchange for consulting services . (g) On December 12, 2006, KMA International agreed to issue 360,000 common shares at USD $0.15 per share with piggyback registration rights in exchange for consulting services. (h) On December 12, 2006, KMA International agreed to issue 300,000 common shares at USD $0.15 per share with piggyback registration rights in exchange for consulting services. (i) On January 19, 2007, KMA International agreed to issue 1,000,000 common sharesat USD $0.20 per share with piggyback registration rights in exchange for consulting services. (j) On January 31, 2007, a group of investors agreed to purchase 10,000,000 shares of the company’s common stock at a price of USD $0.10 per share.The total purchase price of USD $1,000,000 shall be paid to KMA International as follows: (i) $500,000 payable upon Closing and (ii) $500,000 payable within 30 days of the effective date of the Registration Statement. The agreement includes 10,000,000 Warrants issued to the investors, which shall be exercisable only within 2 years of the effective date of the Registration Statement, at an exercise price of USD $0.20 per share. Upon closing, the Agent received 1,000,000 common shares, together with Warrants exercisable within 2 years of the effective date of the Registration Statement, at an exercise price of USD $0.20 per share.As of April 30, 2nternational received $1,000,000.The shares of common stock were registered on March 12, 2007. (k) On January 31, 2007, KMA International agreed to issue 207,328 common shares for consulting services.The shares were valued as follows; 71,429 common shares at USD $0.14 per share, 59,701 common shares at USD $0.17 per share , 57,471 common shares at USD $0.17 per share and 18,727 common shares at USD $0.53 per share. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 12 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 9.WARRANTS Warrant transactions during the periods were as follows: April 30, 2007 April 30, 2006 Number of warrants Weighted Average Exercise Price $ Number of warrants Weighted Average Exercise Price $ Balance, January 31, 2007 - Granted, private placement 10,000,000 0.20 - - Granted, agent warrants as share issue costs 1,000,000 0.20 - - Balance, end of period 11,000,000 0.20 - - At April 30, 2007, outstanding warrants to acquire common shares of the Company were as follows: Number of Warrants Exercise Price Expiry Date Fair Value $ $ 11,000,000 0.20 January 31, 2009 436,000 The fair value of these warrants was estimated using the Black-Scholes option model with the following assumptions: dividend yield 0%, expected volatility of 100%, risk - free interest rate of 4.1% and an expected life of two years.The fair value assigned to these warrants during the period was $436,000. 10.COMMITMENTS a) The Company is committed to minimum annual rentals under a long-term lease for premises which expires October 31, 2008. Minimum rental commitments remaining under this lease approximate $155,797 including $103,865 due within one year, $51,932 due in 2009. The Company is also responsible for common area costs. b) The Company has entered into various vehicle leases and has accounted for them as operating leases.Obligations due approximate $63,571 including $47,367 within one year, $15,065 due in 2009 and $1,139 due in fiscal 2010. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC.Page 13 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2007 (unaudited) (expressed in U.S. dollars) 10. COMMITMENTS (Continued) c) The Company is committed to minimum annual rentals under a long-term lease for premises which expires March 14, 2010.Minimum rental commitments remaining under this lease approximate $236,574 including $81,111 due within one year, $81,111 due in 2009 and $74,352 due in 2010. 11.FINANCIAL INSTRUMENTS Fair Value Generally accepted accounting principles in the United States require that the Company disclose information about the fair value of its financial assets and liabilities.Fair value estimates are made at the balance sheet date, based on relevant market information and information about the financial instrument.These estimates are subjective in nature and involve uncertainties in significant matters of judgment and therefore cannot be determined with precision.Changes in assumptions could significantly affect these estimates. The carrying amounts for cash, accounts receivable and accounts payable and accrued liabilities on the balance sheet approximate fair value because of the limited term of these instruments. Foreign Exchange Risk Certain of the Company's sales and expenses are incurred in Canadian and Hong Kong currency and are therefore subject to gains and losses due to fluctuations in that currency. Credit Risk The Company is exposed, in its normal course of business, to credit risk from its customers. No one single party accounts for a significant balance of accounts receivable. Interest Rate Risk The Company has interest-bearing borrowings for which general rate fluctuations apply. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Unless otherwise indicated or the context otherwise requires, all references to the "Company," "we," "us" or "our" and similar terms refer to KMA Global Solutions International, Inc. and its subsidiaries. The information contained in this report on Form 10-QSB and in other public statements by the Company and Company officers or directors includes or may contain certain "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected revenues, projected costs and plans and objective of management for future operations, are forward-looking statements. Forward-looking statements generally can be identified by the use of forward-looking terminology such as "may," "will," "expect," "intend," "project," "estimate," "anticipate," or "believe" or the negative thereof or any variation thereon or similar terminology. Such forward-looking statements are made based on management's beliefs, as well as assumptions made by, and information currently available to, management pursuant to the "safe-harbor" provisions of the Private Securities Litigation Reform Act of 1995. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct. Such statements are not guarantees of future performance or events and are subject to known and unknown risks and uncertainties that could cause the Company's actual results, events or financial positions to differ materially from those included within the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Except as required by law, we undertake no obligation to disclose any revision to these forward-looking statements to reflect events or circumstances after the date made, changes in internal estimates or expectations, or the occurrence of unanticipated events. Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS The following Management's Discussion and Analysis is intended to help the reader understand our results of operations and financial condition. Management's Discussion and Analysis is provided as a supplement to, and should be read in conjunction with, our financial statements and the accompanying notes thereto. The revenue and operating income (loss) amounts in this Management's Discussion and Analysis are presented in accordance with United States generally accepted accounting principles. OVERVIEW KMA Global Solutions International, Inc., whichwas formed on March 9, 2006 under the laws of the State of Nevada, through our operating subsidiary, KMA Global Solutions Inc. ("KMA (Canada)"), is an innovator and internationally recognized leader in the Electronic Article Surveillance ("EAS") market. We serve a diverse and geographically dispersed customer base consisting predominantly of retailer suppliers, branded apparel, multimedia and pharmaceutical companies and contract manufacturers, providing low cost and customized solutions to protect against retail merchandise theft.The retail industry generally refers to these losses as “inventory shrinkage” or “shrink”.On average, shrink represents nearly 2% of a retailer's revenue and can often be much more.Worldwide, retail losses due to shrinkage are a problem exceeding $70 Billion USD. The Company has developed a suite of proprietary EAS products to address the specific needs of a changing marketplace, using patented processes to manufacture its tags at high speeds and deliver its products on a just in time basis. Our EAS solutions are designed to fit the needs of major suppliers to multinational retailers in the apparel, multimedia, sporting goods, food and over-the-counter (OTC) pharmaceutical and health supplement industries. The Company is engaged in the supply of EAS solutions (including the Company's products, NEXTag™ and DUAL Tag™), focusing on providing customized solutions in the apparel, multi media, sporting goods, food and pharmaceutical industries. We will grow by concentrating on executing a strategy as a global operating company, while maintaining a continued focus on providing customers with innovative products and solutions, outstanding service, consistent quality, on-time delivery and competitively priced products. Together with continuing investments in new product development, state-of-the-art manufacturing equipment, and innovative sales and marketing initiatives, management believes the Company is well-positioned to compete successfully as a provider of EAS tagging solutions to the retail apparel, multimedia and pharmaceutical industries, worldwide. The capital needed to fund our growth has been generated to date through investment by the founding shareholders and through reinvestment of profits and private placements of securities. The use of EAS systems in the retail environment continues to generate significant cost savings for retailers. Our management believes that the extremely competitive retail environment, and the Company's low cost solutions relative to other EAS suppliers, places us in a favorable position for the future. The addition of new high-speed high volume equipment is expected to drive costs of production lower and may enable the Company to capture a larger share of the EAS market. With the completion of the implementation of new production equipment, we plan to open production facilities in high-demand locations, thus shortening supply lines on raw materials, and reducing operating costs through efficiencies, and shipping costs for finished goods. We anticipate increased demand for our products in international as well as North American markets. Management's ongoing strategy includes implementing process improvements to reduce costs in all of our manufacturing facilities, re-deploying assets to balance production capacity with customer demand, and seeking to expand our production in new and emerging markets to minimize labor costs and maximize operating performance efficiencies. Currently, the Company has expansion plans, which include the relocation of a majority of our existing manufacturing capacity from our Canadian operations primarily to facilities in Hong Kong, India and Mexico, expanding our sales operation to include Europe and Asia, as well as relocating our headquarters from Ontario, Canada to a strategically located US city. RESULTS OF OPERATIONS The Company’s results of operations for the three months ended April 30, 2007, 2006 and 2005, in dollars and as a percent of sales, are presented below: 2007 2006 2005 Sales 1,199,676 100 % 1,139,676 100 % 1,117,370 100 % Cost of Sales 899,080 75 % 910,314 80 % 880,034 78.8 % Gross Profit 300,596 25 % 227,362 20 % 237,336 21.2 % Selling General 692,042 57.7 % 562,899 49.5 % 192,132 17.2 % & Administrative Expenses Income (loss) Before Income Taxes (391,446 ) (32.6 %) (335,537 ) (29.5 )% 45,204 4 % Net Income (loss) (259,270 ) (21.6 %) (244,972 ) (21.5 )% 25,504 2.3 % Sales The Company's sales increased $62,000 or 0.5% to $1,199,676, for the three months ended April 30, 2007, compared to $1,137,676 for the three months ended April 30, 2006 and $1,117,370 for the three months ended April 30, 2005.There was significant growth in demand for the DualTag product particularly in the over the counter pharmaceutical and supplement market, which we believe will continue in the next period. This growth, however, was offset somewhat by a drop in shipments of the company’s NEXTag due to timing of orders During the past fiscal year, we introduced a number of new feature sets to the NEXTag™ product line, including the use of new materials, greater printing capability, and precisely matching material and ink colors in order to faithfully recreate brand images and logos, all of which has been well received.We believe these added value items will continue to permit KMA to secure additional business as more and more specialty retailers and design groups throughout the world have demonstrated interest in initiating EAS source tagging programs using custom branded solutions.We have also completed the necessary advance planning that will allow the incorporation of RFID into the NEXTag product as specialty retailers begin to incorporate item-level RFID into their operations. We are positioned to move forward with larger apparel programs that we anticipate will deliver increased sales revenue. These programs have just started and we anticipate increased sales in this category throughout the remainder of the current fiscal year. With the recent addition of new management, we expect to have greater ability to manage our anticipated growth and implement our global strategy of cutting costs by placing manufacturing facilities in the countries of demand. Although largely driven by North American retail accounts, a significant portion of our NEXTag™ business is migrating to offshore fulfillment, as the majority of apparel manufacturing now takes place in overseas markets.In an effort to better serve these markets, KMA has, for a number of years now, maintained sales offices in both Hong Kong and in Taiwan, but has continued to manufacture the majority of its products in Canada.We believe that providing local representation has been important in helping to fuel growth in this segment, and as every indication suggests that this sector will continue to expand at a significant rate, we have taken steps to establish a manufacturing facility in Hong Kong, to better serve this important growth market.The new Hong Kong facility is scheduled to initiate logistics operations by the end of June 2007, and is planned to be in full production by the end of September 2007. Once the new Hong Kong facility is fully operational, we plan to turn our attention to another key apparel market by establishing a similar production facility in one of the principal garment manufacturing centers in India.Current plans are to bring the new Indian facility on line during the fall of 2007.When fully operational, these two facilities will allow us to realize certain economies, by not only physically locating production in the geographical centers where most of our finished goods are used, but will permit significant savings in raw materials, freight and labor costs, positioning our NEXTag product much more competitively than it currently can be. KMA’s DualTag™ business is based in supplying the only patent pending, dual-technology, self-adhesive label in the industry, containing the base elements of the two most popular EAS technologies in use today.By providing both technologies on a single label, KMA enables manufacturers to tag their entire production with a single device, permitting them to maintain a single inventory of each product, regardless of what EAS technology is in use at the store to which the product unit is eventually shipped.Without DualTag, manufacturers traditionally find it necessary to maintain multiple inventories by label technology, in order to comply with their retail customers’ requirements. We have also completed the necessary advance planning that will allow the incorporation of RFID into the DualTag product as specialty retailers begin to incorporate item-level RFID into their operations and begin to demand its inclusion in their suppliers products. Gross Profit Gross profit was $300,596 or 25.0% of sales for the three months ending April 30, 2007, compared with $227,362 or 20.0% for the three months ending April 30, 2006.The gross profit for the three months ended April 30, 2007 as compared to the previous year was higher, primarily due to shifting production of our DualTag from an outsource to a new, purpose built in-house production line Management's ongoing strategy to achieve and improve profits includes implementing process and purchasing improvements to reduce costs in manufacturing and transferring the majority of existing manufacturing capacity from the Company's Canadian operations primarily to Hong Kong and India, in order to minimize labor, raw materials, and freight. Selling, General and Administrative (SG&A) Expenses SG&A expenses were $692,042 or 57.7% of sales for the three months ended April 30, 2007, compared with $562,899 or 49.5% of sales for the three months ended April 30, 2006, and $192,132 or 17.2% for the three months ended April 30, 2005. The increase in the ratio of SG&A expenses to sales is primarily due to i) Increases in wages and benefits. We added two experienced executives to assist in the implementation of our growth plan, including: a Vice President of Operations, with over 30 years of operations experience, to lead our Global Operations requirements; and a Vice President of Business Development with 25 years of leadership experience running the leading provider of EAS systems in Canada, the full cost of which is included in the period ending April 30, 2007, versus only a small portion of one of the two were included in the period ending April 30, 2006, ii) An increase in Consulting services and sales commissions, and iii) An increase in factor fees. These higher expenses were offset to a significantdegree through i) Lower professional fees which in the period ending April 30, 2006 were associated with the company’s cost of going public, and ii) Savings in freight charges as a result of a reduction in the usage of air freight. Operating Income (Loss) Operating loss before taxes was $391,446 or 32.6% for the three months ending April 30, 2007, compared with an operating loss before taxes of $335,537 or 29.5% for the three months ended April 30, 2006, and an operating profit of $45,204 or 4.0% for the three months ended April 30, 2005. Taxes on Income The Company experienced an operating loss for the period and therefore recognized a future tax benefit of $132,176 for the three months ended April 30, 2007 versus a future tax benefit of $90,565 for the three months ended April 30, 2006, and a payable of $19,700 for the three months ending April 30, 2005.The effective income tax rates of the future tax benefit for the three months ended April 30, 2007 was 33.8%.For the three months ending April 30, 2006, the future tax benefit was 27%, and for 2005, the effective tax rate was 43.6%.The statutory income tax rate going forward for the Company, with all of its operating activities taxed in Canada, is approximately 36% as a result of applicable combined federal and provincial tax rates. Liquidity and Capital Resources The table below represents summary cash flow information for the three months ended April 30, 2007, 2006 and 2005 as indicated: Three Months ended April 30, 2007 2006 2005 Net cash from operating activities $ (260,428 ) $ (310,408 ) $ (105,568 ) Net cash from investing activities $ (12,316 ) $ 28,682 $ (51,095 ) Net cash from financing activities $ 307,291 $ 165,343 $ 133,402 Effect of currency translation adjustments $ (37,729 ) $ (10,344 ) $ (134 ) Total change in cash and cash equivalents $ (3,182 ) $ (126,727 ) $ (23,392 ) Overview. The Company had, as of the end of April 30, 2007, current liabilities of $1,255,543 and current assets of $1,084,884. Management believes that the Company will generate sufficient cash from its operating activities for the foreseeable future, supplemented by the contracted infusion of capital, to fund its working capital needs, strengthen its balance sheet and support its growth strategy of expanding its geographic distribution and product offerings. Operating Activities. Cash flow from operating activities for the three months ended April 30, 2007 resulted in a negative cash flow of $260,428, as compared to the three-month period ended April 30, 2006, which saw a negative cash flow of $310,408, and the three month period ended April 30, 2005 which saw a negative cash flow of $105,568.For the three months ended April 30, 2007, the net loss, as adjusted for amortization, shares issued for services provided and future income taxes, resulted in a negative cash flow of $356,598 and with changes in non-cash working capital of $96,170 our cash flows from operating activities decreased by $260,428. For the three months ended April 30, 2006, the net income, as adjusted for amortization and future income taxes, resulted in a negative cash flow of $262,032, together with negative changes in non-cash working capital of $48,376, resulted in a negative cash flow from operating activities of $310,408. The variances in cash flow from operations between the three months ended April 30, 2007 and April 30, 2006 are primarily the result of changes in accounts receivable and inventory. Accounts Receivable for the company decreased $194,124 for the three months ended April 30, 2007 as compared to an increase of $94,656 for the three months ended April 30, 2006 primarily due to our improved collection procedures. Inventories increased $259,486 in the three months ending April 30, 2007 as compared to an increase of $22,132 in the three months ended April 30, 2006, primarily as a result of the purchase of raw materials necessary for the build up of inventory for our new Hong Kong facility. Financing Activities. The Company's cash flow from financing activities for the three months ended April 30, 2007 amounted to $307,291, as a result of an issuance of capital stock generating $500,000 and a decrease in advances from shareholders of $179,816.By comparison, in the three months ended April 30, 2006 the Company experienced an increase in bank indebtedness of $141,672, and an increase in advances from shareholders of $36,521, resulting in a net cash flow from financing activities of $165,343. Investing Activities. In the three months ended April 30, 2007 the Company experienced a decrease in cash flow from investing activities of $12,316. This was due to an increase in purchase of equipment and patents of $7,679 and an increase in deposits on equipment and patents of $4,637. By comparison in the three months ended April 30, 2006, the Company experienced an increase in cash flow from investing activities of $28,682, in large part due to a decrease in advances to shareholders of $46,086, an increase in purchase of equipment and patents of $14,713 and an increase in deposits on equipment and patents that amounted to $2,691. Off-Balance Sheet Arrangements. The Company has no material transactions, arrangements, obligations (including contingent obligations), or other relationships with unconsolidated entities or other persons that have or are reasonably likely to have a material current or future impact on its financial condition, changes in financial condition, results of operations, liquidity, capital expenditures, capital resources, or significant components of revenues or expenses. Market Risk. In the normal course of its business, the Company is exposed to foreign currency exchange rate and interest rate risks that could impact its results of operations. We sell our products worldwide, and a substantial portion of our net sales, cost of sales and operating expenses are denominated in foreign currencies. This exposes the Company to risks associated with changes in foreign currency exchange rates that can adversely impact revenues, net income and cash flow. In addition, the Company is potentially subject to concentrations of credit risk, principally in accounts receivable. The Company performs ongoing credit evaluations of its customers and generally does not require collateral. Our major customers are retailers, branded apparel companies and contract manufacturers that have historically paid their balances with the Company. There were no significant changes in the Company's exposure to market risk in the past three years. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Management has identified the following policies and estimates as critical to the Company's business operations and the understanding of the Company's results of operations. Note that the preparation of this Form 10-QSB requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the Company's financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates, and the differences could be material. Revenue Recognition SAB No. 104 requires that four basic criteria be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been rendered; (3) the fee is fixed or determinable; and (4) collectibility is reasonably assured. Should changes in conditions cause management to determine that these criteria are not met for certain future transactions, revenue recognized for a reporting period could be adversely affected. Sales Returns and Allowances Management must make estimates of potential future product returns, billing adjustments and allowances related to current period product revenues. In establishing a provision for sales returns and allowances, management relies principally on the Company's history of product return rates which is regularly analyzed. Management also considers (1) current economic trends, (2) changes in customer demand for the Company's products and (3) acceptance of the Company's products in the marketplace when evaluating the adequacy of the Company's provision for sales returns and allowances. Historically, the Company has not experienced a significant change in its product return rates resulting from these factors. For the three months ended April 30, 2007 and 2006, the provision for sales returns and allowances accounted for as a reduction to gross sales was not material. Allowance for Doubtful Accounts Management makes judgments, based on its established aging policy, historical experience and future expectations, as to the ability to collect the Company's accounts receivable. An allowance for doubtful accounts has been established. The allowance for doubtful accounts is used to reduce gross trade receivables to their estimated net realizable value. When evaluating the adequacy of the allowance for doubtful accounts, management analyzes customer-specific allowances, amounts based upon an aging schedule, historical bad debt experience, customer concentrations, customer creditworthiness and current trends. The Company's accounts receivable at April 30, 2007 was $102,592, net of an allowance of $0. Inventories Inventories are stated at the lower of cost or market value, and are categorized as raw materials, work-in-process or finished goods. The value of inventories determined using the first-in, first-out method at April 30, 2007 was $126,828 for finished goods and $465,169 for raw materials. On an ongoing basis, we evaluate the composition of its inventories and the adequacy of our allowance for slow-turning and obsolete products. The market value of aged inventory is determined based on historical sales trends, current market conditions, changes in customer demand, acceptance of the Company's products, and current sales activities for this type of inventory. Goodwill The Company did not attribute any value to goodwill as at April 30, 2007. Accounting for Income Taxes As part of the process of preparing the consolidated financial statements, management is required to estimate the income taxes in each jurisdiction in which the Company operates. This process involves estimating the actual current tax liabilities, together with assessing temporary differences resulting from the different treatment of items for tax and accounting purposes. These differences result in deferred tax assets and liabilities, which are included in the consolidated balance sheet. Management must then assess the likelihood that the deferred tax assets will be recovered and, to the extent that management believes that recovery is not more than likely, the Company establishes a valuation allowance. If a valuation allowance is established or increased during any period, the Company records this amount as an expense within the tax provision in the consolidated statement of income. Significant management judgment is required in determining the Company's provision for income taxes, deferred tax assets and liabilities, and any valuation allowance recognized against net deferred tax assets. Valuation allowances are based on management's estimates of the taxable income in the jurisdictions in which the Company operates and the period over which the deferred tax assets will be recoverable. Item 3. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Management, including our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this report, and takes note that the filing with the Securities and Exchange Commission of our first Form 10-QSB was delayed and the second Form 10-QSB was filed on time. Based upon its evaluation, management concluded that our disclosure controls and procedures were inadequate and not fully effective. Management has revised and enhanced our accounting review and scheduling procedures as well as instituted new training and other support measures for its accounting personnel to ensure that material information relating to periodic Exchange Act reports, including information from our consolidated subsidiaries, will be made known to them by the staff and officers of those entities, particularly during the periods in which the preparation of our Quarterly Reports shall occur. Changes in Internal Controls With the exception of our revised accounting review and scheduling procedures, which are intended to eliminate any delays in the filing of our periodic financial reports, there have been no changes in our internal controls over financial reporting or in other factors identified in connection with the evaluation that occurred during our last fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. Accordingly, the only corrective actions required or undertaken were for new and enhanced procedures for the review and filing of our periodic financial reports. PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS The Company is unaware of any pending legal proceedings against it or any of its directors, officers, affiliates or beneficial owners of more than five percent (5%) of any class of voting securities. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. Item 3. DEFAULTS UPON SENIOR SECURITIES None. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. Item 5. OTHER INFORMATION None. Item 6. EXHIBITS Exhibit No. Exhibit Description 31# Certifications of Chief Executive Officer and Chief Financial Officer under Exchange Act Rule 13a-14(a) 32# Certifications of Chief Executive Officer and Chief Financial Officer under 18 U.S.C. 1350. # Filed herewith. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. June 14, 2007 By:/s/ Jeffrey D. Reid Name: Jeffrey D. Reid Title: Chief Executive Officer and President (Principal Executive Officer and Principal Financial Officer) Exhibit 31 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER UNDER EXCHANGE ACT RULE 13A-14(A) I, Jeffrey D. Reid, certify that: 1.I have reviewed this Quarterly Report on Form 10-QSB for the quarterly period ended April 30, 2007, as filed with the Securities and Exchange Commission, of KMA Global Solutions International, Inc. (the "Company"); 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the Company as of, and for, the periods presented in this report; 4.I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and have: (a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the Company, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b)Evaluated the effectiveness of the Company's disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (c)Disclosed in this report any change in the Company's internal control over financial reporting that occurred during the Company's most recent fiscal quarter (the Company's fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting; and 5.I have disclosed, based on my most recent evaluation of internal control over financial reporting, to the Company's auditors and the audit committee of the Company's board of directors (or persons performing the equivalent functions): (a)All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the Company's ability to record, process, summarize and report financial information; and (b)Any fraud, whether or not material, that involves management or other employees who have a significant role in the Company's internal control over financial reporting. Dated: June 14, 2007 /s/ Jeffrey D. Reid Jeffrey D. Reid Chief Executive Officer and Chief Financial Officer Exhibit 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report (the "report") of KMA Global Solutions International, Inc. (the "Company") on Form 10-QSB for the period ended April 30, 2007, as filed with the Securities and Exchange Commission, Jeffrey D. Reid, Chief Executive Officer and Chief Financial Officer of the Company, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. ss. 1350), that to his knowledge: (1)The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 14, 2007 /s/ Jeffrey D. Reid Jeffrey D. Reid Chief Executive Officer and Chief Financial Officer
